Filed 7/21/15 P. v. Taylor CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION THREE



THE PEOPLE,                                                                B257517

         Plaintiff and Respondent,                                         (Los Angeles County
                                                                           Super. Ct. No. YA089090)
         v.

GERRY LINN TAYLOR,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County,

Alan B. Honeycutt, Judge. Affirmed.

         California Appellate Project, Jonathan B. Steiner and Ann Krausz, under

appointment by the Court of Appeal, for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.


                            _______________________________________
       Gerry Linn Taylor appeals from a final judgment of conviction following a jury
trial. He also appeals the trial court’s order denying the petition for recall of sentence
and request for resentencing pursuant to Penal Code section 1170.18 (Proposition 47),
filed on December 22, 2014. We affirm the judgment and the court’s order finding that
appellant Taylor’s conviction for second degree commercial burglary was ineligible
under Proposition 47 because the offense occurred at night when the business was
closed.
                   FACTUAL AND PROCEDURAL BACKGROUND
       In the evening of December 5, 2013, Shahla Vazin closed the Fantastic Sam’s
hair salon that she owned and locked the door on her way out. She left $200 in the cash
register so that there would be change for customers the next day. The next morning,
Vazin received a call from one of her employees and returned to her salon. When she
arrived, she discovered that the cash register had been pried open, the drawer of the
register was on the floor, and the $200 that she had left there was gone. The rear door
latch was also bent.
       Vazin checked the motion-activated surveillance cameras that she had at the
store and showed the surveillance videos to the police and a security guard from the
shopping center. Portions of the surveillance video were shown to Vazin during the
trial. She testified as to the locations and angles of the cameras, denoted where in the
store they were directed and verified that the date and time stamp on the video was
correct.
       Portions of the surveillance video were played for the jury. The tape showed
appellant Taylor entering through the rear door and propping it open. From a different
camera angle, Taylor can be seen prying open the salon’s cash register and removing
cash. Taylor appeared to injure his hand in the process of prying open the register.
       Taylor was later arrested. At that time, he had $138 in his pants pocket and a cut
on his left ring finger.
       On January 23, 2014, appellant was charged by information with second degree
commercial burglary and petty theft with three priors. It was further alleged that


                                             2
pursuant to Penal Code section 667.5, subdivision (b), Taylor had suffered a qualifying
prison term before committing the crimes charged.
       At his preliminary hearing, witnesses testified that Taylor forcibly entered the
Fantastic Sam’s salon at night when the business was closed and took money out of the
cash register.
       The jury found appellant guilty as charged. After the verdict, the court tried
Taylor’s priors and found that he had suffered three theft-related priors and two priors
pursuant to section 667.5, subdivision (b).
       Appellant was sentenced to four years in state prison, consisting of the mid-term
of two years on the burglary conviction, plus two years pursuant to section 667.5,
subdivision (b). The court stayed a two year sentence on the felony theft conviction.
       Appellant subsequently filed a petition for recall of sentence with a request for
re-sentencing pursuant to Penal Code section 1170.18 (Proposition 47) as to both
convictions. The trial court found the commercial burglary conviction to be ineligible
for Proposition 47 relief as the record of conviction showed that the offense was
committed at night when the store was closed for business. However, the trial court
granted relief as to the felony theft and reduced it to a misdemeanor and stayed the
sentence pursuant to section 654.
                                    CONTENTIONS
       After examination of the record, counsel filed an opening brief which raised no
issues and requested this court to conduct an independent review of the record.
       By notice filed May 18, 2015, the clerk of this court advised Taylor to submit
within 30 days any contentions, grounds of appeal or arguments he wished this court to
consider. No response has been received to date.
                                REVIEW ON APPEAL
       We have examined the entire record and are satisfied that counsel has complied
fully with counsel’s responsibilities. (Smith v. Robbins (2000) 528 U.S. 259, 278-284;
People v. Wende (1979) 25 Cal.3d 436, 443.)



                                              3
                                    DISPOSITION

      The judgment is affirmed.



      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                                    JONES, J.*

WE CONCUR:




      EDMON, P. J.




      ALDRICH, J.




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.


                                           4